Title: From George Washington to James Parr, 21 November 1780
From: Washington, George
To: Parr, James


                        
                            Sir,
                            Hd Qrs Novr 21 1780
                        
                        I have received private information that some inhabitants of Bergen County will probably on thursday evening
                            carry into the enemy at Powles Hook a quantity of flour and other provisions. As this kind of Traffic is very pernicious,
                            I am particularly desirous of detecting some of these who carry it on in the fact that an example may be made of them—You
                            will therefore on thursday afternoon move with your corps as secretly as possible by way of the new bridge to three
                            pigeons, and there continue scouring the neighbouring Roads during the night.
                        If you meet with the persons, I have described, you will send them immediately with their effects to the
                            Adjutant General; and in any case you will retire on friday to the liberty Pole where you will remain till next day, and
                            then march to camp. You will keep your men together and be vigilant against a surprise. I am Sr Your most Obedt servt
                            
                        
                    